          Case 3:17-cv-05806-RJB Document 299 Filed 09/10/19 Page 1 of 15
                                                           The Honorable Robert J. Bryan

 1

 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8                                   AT TACOMA
 9   STATE OF WASHINGTON,                     Case No. 3:17-cv-05806-RJB
10                Plaintiff,                  DEFENDANT THE GEO GROUP,
                                              INC.'S REPLY SUPPORTING MOTION
11   v.                                       FOR RECONSIDERATION OF
                                              SUMMARY JUDGMENT ORDER
12   THE GEO GROUP, INC.,
                                              HEARING DATE:
13                Defendant.                  Date: September 12, 2019 at 9:30 a.m.
14                                            ORAL ARGUMENT REQUESTED
15

16

17

18
19

20

21

22

23

24

25

26

27

                                                               AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.'S REPLY
     SUPPORTING MOTION FOR RECONSIDERATION OF              1900 Sixteenth Street, Suite 1700
                                                               Denver, Colorado 80202
     SUMMARY JUDGMENT ORDER (3:17-CV-05806-RJB) – PAGE 1      Telephone: 303-260-7712
     50105250;1
          Case 3:17-cv-05806-RJB Document 299 Filed 09/10/19 Page 2 of 15



 1            The GEO Group, Inc. ("GEO") files this reply to the Response filed by the State of
 2   Washington (the "State") ("Pl. Resp."), Dkt. 297, to GEO's Motion for Reconsideration
 3   ("Def. Mot."), Dkt. 289.
 4                                        INTRODUCTION
 5            GEO submits this reply for four purposes. First, GEO reiterates the Court's "manifest
 6   error" in basing its derivative sovereign immunity ("DSI") ruling on Cabalce v. Thomas E.
 7   Blanchard & Assoc., Inc., 797 F.3d 720, 732 (9th Cir. 2015). The State's Response only
 8   solidifies this point. Second, the State's preemption response not only confirms GEO's
 9   motion, but exposes and crystallizes the State's pervasive efforts to directly regulate GEO
10   and ICE in violation of intergovernmental immunity principles, the subject of GEO's third
11   argument. Finally, in support of the United States' Statement of Interest ("SOI"), GEO
12   provides the Court testimony and evidence from the recent 30(b)(6) depositions of the
13   Washington Governors' Office and Department of Labor & Industries ("L&I"). This key
14   evidence exposes the longstanding legal analysis and view of the State that it did not have
15   jurisdiction over GEO and the NWDC and the attempted exercise of such would implicate
16   intergovernmental immunity.
17   I. GEO Is Entitled to Derivative Sovereign Immunity Under Yearsley/Campbell-Ewald
18            The State's Response merely confirms the Court's Order on DSI was "manifest error"
19   because its reliance on Cabalce is a "complete disregard of the controlling law." The State
20   simply cannot repair the fundamental flaws in Cabalce's unsupported DSI standard.
21            A. The MWA is not "applicable" and Federal Immigration Laws and ICE
                 Contracts are the "Most Stringent" Standards
22

23            The State begins by acknowledging Yearsley and Campbell-Ewald's controlling
24   Supreme Court DSI standard – that federal contractors are derivatively immune from liability
25   unless they "exceed[] [their] authority" or the authority "was not validly conferred." Yearsley
26   v. W.A. Constr. Co., 309 U.S. 18, 20-21 (1940); Campbell-Ewald Co. v. Gomez, 136 S. Ct.
27   663, 667 (2016). The State then attempts to argue GEO remains barred regardless of the
                                                                        AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.'S REPLY
                                                                    1900 Sixteenth Street, Suite 1700
     SUPPORTING MOTION FOR RECONSIDERATION OF                           Denver, Colorado 80202
     SUMMARY JUDGMENT ORDER (3:17-CV-05806-RJB) – PAGE 2               Telephone: 303-260-7712

     50105250;1
          Case 3:17-cv-05806-RJB Document 299 Filed 09/10/19 Page 3 of 15



 1   applicable standard. There is a reason the State did not make this argument in its original
 2   Response to GEO's motion for summary judgment.
 3            The State argues the ICE Contracts require GEO to comply with "applicable federal,
 4   state, and local laws and standards" (emphasis added) and where federal and state or local
 5   laws conflict, they must apply the "most stringent" standard. Therefore, GEO's failure to treat
 6   the VWP detainees as "employees" under the MWA - "applicable" state law, according to the
 7   State – is evidence GEO "exceed[ed] [its] authority" and not entitled to DSI.
 8            This argument fails. First, as stated in the SOI, if the term "applicable" is to mean
 9   anything, it must at a minimum exclude laws that are invalid as applied to the circumstances
10   of the contract. Indeed, even without that term, references to state or federal law in contracts
11   are presumed to refer only to valid laws. See DIRECTV, Inc. v. Imburgia, 136 S. Ct. 463, 469
12   (2015). The MWA is invalid as applied to GEO for several reasons. One, Federal law
13   precludes GEO from treating the detainees as employees, which – as a matter of preemption
14   – bars the detainees from being "employee[s]" legally entitled to a minimum wage under the
15   MWA or a fair market wage under unjust enrichment principles. Two, both
16   intergovernmental immunity prongs require this result. See SOI at 6-16; infra at 8-11.
17            Second, the State argues the ICE Contracts require, in the case of conflict, application
18   of the most stringent standard." One, there is no conflict. The MWA is not and cannot be an
19   "applicable" state or local law. Two, through this lawsuit, the State seeks a court order
20   declaring the VWP participants "employees" pursuant to the MWA and entitled to minimum
21   wage. To be clear, the Complaint's "PRAYER FOR RELIEF" "prays" that the Court
22   "[d]eclare that detainees who work at NWDC are 'employees' as defined by RCW
23   40.46.010(3)" (emphasis added). Yet the IRCA's prohibition against employing non-work
24   authorized individuals and the ICE Contracts specifically preclude GEO from treating the
25   detainees as employees. Contrary to its prior assertions, the State is not requesting the Court
26   order GEO pay more than $1/day because the ICE Contracts state GEO shall pay the
27   detainees "at least $1/day." Make no mistake the State seeks a court order declaring they are
                                                                          AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.'S REPLY
                                                                      1900 Sixteenth Street, Suite 1700
     SUPPORTING MOTION FOR RECONSIDERATION OF                             Denver, Colorado 80202
     SUMMARY JUDGMENT ORDER (3:17-CV-05806-RJB) – PAGE 3                 Telephone: 303-260-7712

     50105250;1
          Case 3:17-cv-05806-RJB Document 299 Filed 09/10/19 Page 4 of 15



 1   "employees" under the MWA because that is the only way GEO would be legally bound to
 2   pay minimum wage. For the avoidance of doubt, Paragraph 4.6 of the Complaint alleges -
 3   "Detainees are 'employees' protected by Washington's minimum wage laws" (emphasis
 4   added). The IRCA and ICE Contracts explicitly forbid treating the detainees as employees.
 5   The State has it backwards - and hence the reason the State did not make this argument in its
 6   original Response. As such, the "most stringent" standards here come from the IRCA and the
 7   ICE Contracts.
 8            B. Cabalce is inconsistent with Yearlsey/Campbell-Ewald and no other cases
                 support Cabalce's "discretion in the design process" DSI standard
 9
10            The State's attempt to resuscitate Cabalce falls short. The State notes "ICE provides
11   GEO broad discretion to operate and manage the VWP." This is inapposite vis-à-vis detainee
12   pay. The ICE Contracts direct GEO to pay "at least $1/day." As long as GEO pays at least
13   $1/day, it does not exceed its authority. The State remarks "ICE nowhere authorizes or
14   directs that GEO pay detainee-workers only $1 per day for their labor." It is a question of
15   "exceeding the authority." Exceeding would be payment of less than $1/day. The ICE
16   Contracts explicitly authorize the payment of $1 per day. The inquiry ends there.
17            The State's legal arguments are each unpersuasive, and in the case of In re KBR, Inc.,
18   Burn Pit Litigation (hereafter, "Burn Pit"), incorrect. The State fails to justify Cabalce's
19   erroneous "discretion in the design process" standard. Again, Cabalce relies on cases
20   analyzing the "discretionary function exemption" under the FTCA. Before Cabalce, the
21   Ninth Circuit in Campbell-Ewald cautioned against relying on Boyle in the DSI context. See
22   Campbell-Ewald, 768 F.3d at 881. Campbell-Ewald said Boyle's broader applicability is
23   "rooted in pre-emption principles and not in any widely available immunity or defense." Id.
24   Campbell-Ewald even noted Boyle "itself includes footnotes emphasizing the displacement
25   question and indicating that it should not be construed as broad immunity precedent." Id. No
26   two ways about it - Cabalce's "discretion in the design process" standard has no place in DSI
27   jurisprudence under Yearsley and Campbell-Ewald. It makes sense the Supreme Court did
                                                                        AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.'S REPLY
                                                                    1900 Sixteenth Street, Suite 1700
     SUPPORTING MOTION FOR RECONSIDERATION OF                           Denver, Colorado 80202
     SUMMARY JUDGMENT ORDER (3:17-CV-05806-RJB) – PAGE 4               Telephone: 303-260-7712

     50105250;1
            Case 3:17-cv-05806-RJB Document 299 Filed 09/10/19 Page 5 of 15



 1   not mention Cabalce since it is completely inapposite in light of Campbell-Ewald's
 2   affirmation of Yearsley's clear DSI standard.
 3            Lastly, the State's portrayal of the DSI analysis in Burn Pit is wrong. The State claims
 4   the Fourth Circuit considers a "private contractor's 'discretion' important when conducting a
 5   Yearsley analysis." Pl. Resp. at 4. This has no citation to Burn Pit. The State then represents
 6   Burn Pit's Yearsley's DSI holding as follows: "[D]erivative sovereign immunity [does] not
 7   apply 'if [the private contractor] enjoyed some discretion in how to perform its contractually
 8   authorized responsibilities'" Id. This is not Burn Pit's analysis of DSI under Yearsley.
 9            The State's language actually comes from Burn Pit's discussion of whether the
10   contractor's activities constituted "discretionary functions" under the FTCA. The actual
11   unabridged quote from Burn Pit provides, "By contrast, if [the private contractor] enjoyed
12   some discretion in how to perform its contractually authorized responsibilities, the
13   discretionary function exception would apply, and [the private contractor] could be liable."
14   Burn Pit, 744 F.3d at 346. Compare the quotes – the State added DSI at the beginning and
15   cut off the quote right before the court stated the FTCA's discretionary function exception.
16            While Cabalce perhaps failed to track the "discretion in the design process" language
17   back to Hanford's dicta regarding the FTCA/discretionary function exemption and Boyle's
18   similar dissent, the State's position appears misguided. And, for the avoidance of doubt, Burn
19   Pit's actual DSI holding – found a page before – affirms Yearsley's clear standard –
20   "[a]ccordingly, as Yearsley and Myers show, [the private contractor] is entitled to derivative
21   sovereign immunity only if it adhered to the terms of its contract with the government." Id. at
22   345.
23            C.   Boyle, Hanford, and the government contractor defense have no place in
                   the Yearsley/Campbell-Ewald DSI analysis
24

25            The State's attempt to blur the line between DSI and the government contractor
26   defense ("GCD") shows its confusion about both. Sovereign immunity shields the federal
27   government from suit without its express permission. The FTCA waives sovereign immunity
                                                                          AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.'S REPLY
                                                                      1900 Sixteenth Street, Suite 1700
     SUPPORTING MOTION FOR RECONSIDERATION OF                             Denver, Colorado 80202
     SUMMARY JUDGMENT ORDER (3:17-CV-05806-RJB) – PAGE 5                 Telephone: 303-260-7712

     50105250;1
          Case 3:17-cv-05806-RJB Document 299 Filed 09/10/19 Page 6 of 15



 1   for specific types of lawsuits. The FTCA includes certain exceptions to its waiver provisions
 2   – one being the "discretionary function exemption," which restores immunity for federal
 3   entities and employees exercising or performing or failing to exercise or perform
 4   discretionary functions.
 5            The GCD - developed in Boyle, discussed in Hanford - extends the FTCA's
 6   "discretionary function exemption" to federal contractors exercising similar discretion
 7   performing their federal government contracts. Determining the contractor's "discretion" is a
 8   critical element of the GCD. Outside of the FTCA context, "discretion" is inapposite to
 9   Yearsley's DSI test. Under Cabalce, the mere presence of "discretion in the design process,"
10   regardless if the contractor "exceeded authority," eliminates DSI. This runs afoul of Yearsley
11   and Campbell-Ewald and is precisely why the two concepts to not overlap, Cabalce's citation
12   to Hanford does not make sense, and the defenses are "manifestly different."
13            D.   All cases follow Yearsley/Campbell-Ewald; no cases follow Cabalce
14            The State's attempt to distinguish the out-of-circuit cases cited in the Motion misses
15   the mark. Noticeably missing from the analysis is the DSI standard adopted in each of the
16   cases. Again, with the exception of Cabalce (and its progeny), all courts addressing DSI
17   since Yearsley follow Yearsley. This is true of the Fourth Circuit in Butters v. Vance
18   International, Inc., the Fifth Circuit in Ackerson v. Bean Dredging, LLC, and the single post-
19   Cabalce out-of-circuit case in Plaintiff's Response – In re U.S. Office of Personnel Mgmt.
20   Data Security Breach Lit., 928 F.3d 42 (D.C. Cir. 2019) (hereafter, "Data Security").
21            The State's continued reliance on Data Security is puzzling - considering it not only
22   supports the Yearsley/Campbell-Ewald DSI standard (with no reference to Cabalce's
23   "discretion in the design process"), but also supports a finding of DSI in this case. In Data
24   Security, the D.C. Circuit, citing Campbell-Ewald, held, "[t]o claim immunity, [the
25   contractor] had to establish 'compliance with all federal directions' pertaining to its relevant
26   conduct...'" Data Security, 928 F.3d at 70. The State cites a passage that suggests GEO
27   cannot point to any provision or direction in the ICE Contracts that authorizes or directs not
                                                                        AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.'S REPLY
                                                                    1900 Sixteenth Street, Suite 1700
     SUPPORTING MOTION FOR RECONSIDERATION OF                           Denver, Colorado 80202
     SUMMARY JUDGMENT ORDER (3:17-CV-05806-RJB) – PAGE 6               Telephone: 303-260-7712

     50105250;1
          Case 3:17-cv-05806-RJB Document 299 Filed 09/10/19 Page 7 of 15



 1   treating VWP participants as "employees" under the MWA or paying $1 per day for VWP
 2   work, as opposed the MWA's minimum wage. However, the ICE Contracts and IRCA
 3   explicitly authorize and direct both actions. The ICE Contracts and IRCA specifically
 4   prohibit GEO from treating the detainees as employees. The ICE Contracts also authorize
 5   and direct GEO to pay "at least $1 per day" for VWP work. Again, when compared to a
 6   state's general minimum wage laws, these are clearly the "most stringent" standards.
 7            There is nothing "half-hearted" about these contractual provisions or federal
 8   directions. Rather, GEO treating detainees as "employees" under the MWA is a breach of
 9   both ICE Contracts and federal law. The ICE Contracts direct GEO to pay at least $1 per day.
10   Actually paying $1 per day is cannot outside the scope of the authority granted.
11            Finally, the State's arguments related to the Ninth Circuit cases suffer a similar fate.
12   The State's assertion that neither Myers v. United States nor Agredano v. U.S. Customs
13   Service suggest Cabalce "represents a departure from Ninth Circuit precedent" is flat wrong.
14   The State's selected quotes mirror Yearsley and Campbell-Ewald's strictures – DSI is proper
15   where the contractor does not "exceed the authority" granted in its contract with the federal
16   government (e.g., "conform with the terms of said contract," "no evidence the contractor
17   breached the terms of its contract"). Again, so long as the contractor remains within these
18   bounds, the concept of "discretion in the design process" is completely irrelevant. Cabalce
19   strays from this controlling Supreme Court precedent and adds an inappropriate "no
20   discretion" requirement into the equation. This is a complete departure from not only
21   controlling Supreme Court precedent, but pre-Cabalce Ninth Circuit precedent, as well.
22            Finally, the State's treatment of the Ninth Circuit's Campbell-Ewald decision fares no
23   better. While it is accurate the Ninth Circuit sought to limit Yearsley's holding to its unique
24   facts, it is undisputed - and the State admits - the Supreme Court disagreed and propelled
25   Campbell-Ewald to the forefront of DSI jurisprudence. Not surprisingly, the State ignores the
26   Ninth Circuit's warnings from Campbell-Ewald that Boyle and its progeny for "should not be
27   construed as broad immunity precedent." See Campbell-Ewald, 768 F.3d at 881; supra at 4.
                                                                          AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.'S REPLY
                                                                      1900 Sixteenth Street, Suite 1700
     SUPPORTING MOTION FOR RECONSIDERATION OF                             Denver, Colorado 80202
     SUMMARY JUDGMENT ORDER (3:17-CV-05806-RJB) – PAGE 7                 Telephone: 303-260-7712

     50105250;1
           Case 3:17-cv-05806-RJB Document 299 Filed 09/10/19 Page 8 of 15



 1            Finally, the United States more than "suggests" the MWA is "invalid" – its discussion
 2   of "applicable" laws speaks directly to the State's new theory regarding GEO's DSI
 3   disqualification under the proper Yearsley/Campbell-Ewald standard. As noted by the United
 4   States, "applicable" can only relate to valid laws – which cannot be the MWA or state unjust
 5   enrichment laws in light of the ICE Contracts, IRCA, and both intergovernmental immunity
 6   prongs. See SOI at 15-16; infra at 2-3
 7   II.    Preemption Not Only Bars the State's Claims, the Conflict Exposes the State's
            Direct Regulation of a Federal Activity
 8

 9            The State avers in its Response "[n]either this lawsuit nor Washington's MWA seeks
10   to require GEO to employ detainees at all." Pl. Resp., 7:12-13 (emphasis added). This
11   lawsuit seeks a court order declaring the VWP participants "employees" under RCW
12   40.46.010(3) and legally entitled to minimum wage. See supra at 3. Seeking an order
13   declaring the VWP participants "employees" is indistinguishable from requiring GEO "to
14   employ" these detainees. The ICE Contracts and IRCA prohibit precisely what this lawsuit
15   seeks.
16            The State then claims GEO can "undoubtedly comply with IRCA, administer a
17   [VWP], and abide by [the MWA] by hiring work-authorized detainees or Tacoma-area
18   residents and paying them the minimum wage." This suggestion seeks to directly regulate the
19   ICE Contracts' specific VWP requirements - that the program be available to all detainees to
20   decrease idleness, improve morale, and reduce disciplinary incidents. ECF 253-14 (PBNDS,
21   5.8 Voluntary Work Program, Part II); Dkt. 245, 5:17-6:8. Through this formulation, the
22   State seeks to fundamentally alter the contractually mandated nature and purpose of the VWP
23   - a prohibited "direct regulation" of a "federal activity" under intergovernmental immunity
24   principles. See Hancock v. Train, 426 U.S. 167, 179 (1976); Goodyear Atomic Corp. v.
25   Miller, 486 U.S. 174, 181 (1988). It also appears the State - through its suggestion of a lawful
26   VWP comprising of only those detainees who are actually work authorized - tacitly admits
27   preemption is appropriate to the extent any of the VWP participants are not work authorized.
                                                                        AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.'S REPLY
                                                                    1900 Sixteenth Street, Suite 1700
     SUPPORTING MOTION FOR RECONSIDERATION OF                           Denver, Colorado 80202
     SUMMARY JUDGMENT ORDER (3:17-CV-05806-RJB) – PAGE 8               Telephone: 303-260-7712

     50105250;1
          Case 3:17-cv-05806-RJB Document 299 Filed 09/10/19 Page 9 of 15



 1   It cannot be disputed a significant majority of the VWP participants are not work authorized -
 2   their lack of citizenship or permanent resident status is the reason they are detained within
 3   the NWDC in the first place. Dkt, 245, 13:18-14:2. At a minimum, the State itself admits
 4   preemption is appropriate for the non-work authorized VWP participants.
 5   III. The State's Application of the MWA and State Unjust Enrichment Laws is a
          Prohibited "Direct Regulation" Pursuant to Intergovernmental Immunity
 6

 7          GEO agrees with and supports the SOI's intergovernmental immunity challenge.1 The
 8   State's proposed application of the MWA and state unjust enrichment laws to the VWP
 9   participants (and suggestion GEO limit the VWP to "work authorized" detainees and hire
10   Tacoma-area residents) is a form of prohibited "direct regulation" of a federal activity.
11            Intergovernmental immunity is grounded in the Supremacy Clause, which mandates
12   that the activities of the "Federal Government are free from regulation by any state." Boeing
13   v. Movassaghi, 768 F.3d 832, 839 (9th Cir. 2014). "Accordingly, state laws are invalid if they
14   'regulate the United States directly . . .'" Id. (quoting North Dakota v. U.S., 319 U.S. 423, 435
15   (1990)). In Hancock v. Train, the Supreme Court found federal functions shielded from direct
16   state regulation, even where the federal function is carried out by a private contractor. See
17   426 U.S. at 181. Then in U.S. v. California, the Ninth Circuit declared the INA's use of "both
18   federal facilities and nonfederal facilities with which the federal government contracts"
19   (emphasis in original) for the detention of civil immigration detainees to be an "exclusively"
20   "federal activity." California, 921 F.3d at 882, n. 7. Importantly, the court also held, "[f]or
21   intergovernmental immunity, federal contractors are treated the same as the federal
22   government itself." Id.; Goodyear Atomic Corp. v. Miller, 486 U.S. 174, 181 (1988); Gartrell
23   Constr. Inc. v. Aubry, 940 F.2d 437, 438-41 (9th Cir. 1991); Boeing, 768 F.3d at 839. As
24
     1
       The State asserts the United States’ SOI is not relevant to this motion for reconsideration, but it fundamentally
25   misunderstands the nature of DSI. As its name suggests, DSI clothes a contractor with the immunity that applies
     to the Federal Government (i.e., it is derivative), and the United States’ SOI explains why the United States –
26   and, therefore, it’s contractor via DSI – is entitled to intergovernmental immunity from the State’s MWA claim.
     The SOI is intertwined with GEO’s assertion of derivative sovereign immunity because it explains one of the
27   sources of that immunity: intergovernmental immunity.

                                                                                     AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.'S REPLY
                                                                                 1900 Sixteenth Street, Suite 1700
     SUPPORTING MOTION FOR RECONSIDERATION OF                                        Denver, Colorado 80202
     SUMMARY JUDGMENT ORDER (3:17-CV-05806-RJB) – PAGE 9                            Telephone: 303-260-7712

     50105250;1
          Case 3:17-cv-05806-RJB Document 299 Filed 09/10/19 Page 10 of 15



 1   such, the State's prior acknowledgement that the MWA – "notwithstanding the statutory
 2   language" – cannot be applied to a federally operated facility because of intergovernmental
 3   immunity, admits the MWA also cannot be applied to GEO. Dkt. 155, n. 2 at 4:25.
 4            California made clear intergovernmental immunity is implicated where a state law
 5   "directly or indirectly" affects the operation of a federal program or contract. See 921 F.2d at
 6   880. And "affects" is broadly construed. In M'Culloch v. Maryland, the Supreme Court
 7   established that "the states have no power, by taxation or otherwise, to retard, impede,
 8   burden, or in any manner control, the operations of the constitutional laws enacted by
 9   congress to carry into execution the powers vested in the general government." Id. (citing
10   M'Culloch v. Maryland, 17 U.S. (4 Wheat.) 316 (1819)). (emphasis in original)                        The
11   Supreme Court in Goodyear more recently held that state efforts "to dictate the manner in
12   which [a] federal function is carried out" constitutes "direct regulation" and cannot withstand
13   intergovernmental immunity scrutiny. 486 U.S. at 181, n. 3.
14            The Ninth Circuit's decision in Boeing v. Movassaghi is germane to the State's
15   attempt to directly regulate the VWP. The Boeing court determined California SB 990 -
16   which sought to regulate Boeing's environmental cleanup activities governed by Boeing's
17   contract with the Department of Energy ("DOE") - constituted an invalid direct regulation of
18   a federal contractor's activities under its federal contract. See 768 F.3d at 839-40.
19            Boeing's factors for determining improper direct regulation are instructive. The court
20   found SB 990 affected nearly all of Boeing's and the DOE's decisions with regard to the
21   cleanup, the required environmental sampling, the cleanup procedures used, and the time and
22   money spent. SB 990 "mandated the ways in which Boeing render[ed] services that the
23   [DOE] hired [it] to perform." Id. It effectively "over[ode] federal decisions" regarding
24   decontamination measures and ultimately "regulat[ed] not only [Boeing] but the effective
25   terms of the federal contract itself." Id.
26            The State's claims that detainees in federal custody are legally entitled to a minimum
27   or fair-market wage is a similar direct intrusion into GEO's management of a federal function
                                                                          AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.'S REPLY
                                                                      1900 Sixteenth Street, Suite 1700
     SUPPORTING MOTION FOR RECONSIDERATION OF                             Denver, Colorado 80202
     SUMMARY JUDGMENT ORDER (3:17-CV-05806-RJB) – PAGE 10                Telephone: 303-260-7712

     50105250;1
          Case 3:17-cv-05806-RJB Document 299 Filed 09/10/19 Page 11 of 15



 1   pursuant to the ICE Contracts. Not only does it seek to override ICE's decision and the
 2   IRCA's requirement to forbid GEO from treating the detainees as employees, it threatens to
 3   make authorized contractual obligations declared a violation of state law. It is indisputable
 4   that paying the VWP participants $1 per day is authorized under the ICE Contract. It is
 5   axiomatic that payment of $1 per day pursuant to a provision that requires the payment of at
 6   least $1 per day is compliant. The State seeks to directly regulate this through its lawsuit by
 7   obtaining a court order declaring the VWP participants "employees" entitled to a minimum
 8   or fair-market wage. Like Boeing, this threatens to fundamentally alter the time and money
 9   spent related to the VWP. This would alter the pricing of the ICE Contracts and significantly
10   increase the cost of the VWP to ICE itself.
11            And it does not stop there. According to the State, GEO can comply with all of these
12   competing state and federal requirements by simply hiring only "work authorized detainees
13   or Tacoma-area residents and paying them the minimum wage." Pl. Resp. at 7-8. ICE's
14   purpose in requiring the VWP is to decrease detainee idleness, improve detainee morale, and
15   reduce disciplinary incidents. ECF 253-14 (PBNDS, 5.8 Voluntary Work Program, Part II);
16   Dkt. 245, 5:17-6:8. The State's proposed solution obliterates the very purpose of the VWP.
17   Again, like Boeing, the State's actions here threaten to "regulat[e] not only [Boeing] but the
18   effective terms of the federal contract itself." Boeing, 768 F.3d at 839-40.
19   IV. Governor's Office and L&I Recent Depositions and Washington Department of
         Corrections Contract Confirm Both Intergovernmental Immunity Prongs
20

21          Rule 30(b)(6) depositions occurring concurrently with the ongoing briefing reveal that
22   in 2014, the Governor's Office, L&I, and the Attorney General's Office – the office
23   prosecuting this case – concluded the MWA does not apply to the VWP. L&I wrote the
24   Governor's Office and stated its opinion on the exact matter now before the Court:
25            Do INS detainees fall under L&I's jurisdiction for wage and hour issues?
              For wage and hour purposes, L&I does not have any jurisdiction over the
26            federal government or its instrumentalities. This would include the detainees
              and work performed by GEO Group and its employees under contract with the
27            federal government.
                                                                         AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.'S REPLY
                                                                     1900 Sixteenth Street, Suite 1700
     SUPPORTING MOTION FOR RECONSIDERATION OF                            Denver, Colorado 80202
     SUMMARY JUDGMENT ORDER (3:17-CV-05806-RJB) – PAGE 11               Telephone: 303-260-7712

     50105250;1
          Case 3:17-cv-05806-RJB Document 299 Filed 09/10/19 Page 12 of 15



 1   Ex. 2712 (italics in original); L&I Dep. 61:14-25, 139:12-140:1, 143:14-18. This conclusion
 2   was reached after two months of robust research, consultation, and evaluation. First, the
 3   Governor's Office asked L&I if the MWA applied to NWDC detainees. L&I Dep. 37:16-20.
 4   Then, L&I – taking this "very seriously" – formed its opinion after (1) evaluating legal
 5   authorities and (2) consulting with two different Attorneys General and staff/program
 6   experts. Exs. 271, 276, 286, 290, L&I Dep. 33:7-17, 35:6-7, 35:7-23, 47:12-15, 63:11-12,
 7   37:3-8, 93:12-16, 94:2-95:3, 114:13-23, 115:21-121:25, 212:25-213:6, 227:25-228:21.
 8   Meanwhile, the Governor's Office conducted independent research and agreed with L&I's
 9   conclusion. Exs. 265-267, Gov. Dep. 57:13-18, 62:2-6, 108:4-9, 112:20-113:24, 115:23-24,
10   116:14-15, 117:7-119:11, 127:9-19, 128:12-18, 133:18-134:18, 135:11-20, 144:10-145:8. All
11   of this is documented in communications within and among the Governor's Office, L&I, and
12   the Attorney General's Office. Exs. 264-276, 286, 290-294, 297.3 In 2015, Washington's
13   Dept. of Corrections ("DOC") contracted with GEO for the detention of State inmates. Dkt.
14   107-7 (DOC Contract No. K10825). The contract required an inmate work program – paid at
15   the rate of $2.00/day. Here, DOC did not apply the MWA to a private detention contractor.
16   And the contract was "[a]pproved as to form" by the "WA Assistant Attorney General."
17   Subminimum wage rates for detainees are consistent with state policy. Exs. C, D. The State
18   is estopped from denying the discriminatory treatment of GEO in this action.
19            Three years later, in 2017, the facts and/or circumstances had not changed in any
20   way. Gov. Dep. 119:12-120:8, L&I Dep. 86:10-16, 89:16-89:1. Yet, the Attorney General's
21   office unexpectedly provided L&I with new, unsolicited opinion on NWDC. Ex. 263, L&I
22   Dep. 111:8-9, 105:9-15, 106:21-107:22, 111:19-23. This new position was taken by a
23   different set of attorneys in the "relatively new" Civil Rights Division and was first
24
     2
25     Deposition transcripts and exhibits cited herein are attached to the declaration of Joan K. Mell filed herewith.
     3
       There is no question both entities knew the pertinent facts. In 2014, both the Governor's Office and L&I knew
26   the payment rate for the VWP was $1/day (Ex. 266, Gov. Dep. 110:12-24, L&I Dep. 188:16-189:19) and that
     GEO was a private corporation/contractor (Ex. 297, Gov. Dep. 111:12-14, L&I Dep. 214:15-20). The
27   Governor's Office's “staff took extra steps to fully grasp" the NWDC VWP (Gov. Dep. 143:3-144:9) and L&I
     had "enough information" to answer to the Governor's Office's question" (L&I Dep. 72:3-13).
                                                                                     AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.'S REPLY
                                                                                1900 Sixteenth Street, Suite 1700
     SUPPORTING MOTION FOR RECONSIDERATION OF                                       Denver, Colorado 80202
     SUMMARY JUDGMENT ORDER (3:17-CV-05806-RJB) – PAGE 12                          Telephone: 303-260-7712

     50105250;1
           Case 3:17-cv-05806-RJB Document 299 Filed 09/10/19 Page 13 of 15



 1   articulated in a memorandum produced in discovery. Ex. 263, Gov. Dep. 67:24-68:1, 68:22-
 2   69:8. Because it was – tellingly – completely redacted prior to production, its details are
 3   currently unknown. Ex. 263. But two days after it was sent to L&I, the Attorney General
 4   filed this case alleging the MWA applies to NWDC detainees. ECF 1-1.
 5            The 2017 process was wholly different from 2014's robust analysis. In 2017, the
 6   Governor's Office conducted no research and there was no outreach to agencies or staff. Gov.
 7   Dep. 152:23-153:8. The Governor's Office claims this change in position is not political.
 8   Dep. Gov. 58:10-14. There can be no other explanation.
 9            A. L&I confirms Administrative Policy No. ES.A.1 does not apply to GEO
10            In its Response, the State argues the exception under ES.A.1 applies to only
11   governmentally owned and operated institutions and not to privately owned and operated
12   institutions. Ex. 287, Resp., 19:13-23:14, Dkt. 297. L&I's testimony reveals the State's
13   flawed position. L&I confirmed inmates assigned to work on prison premises for a private
14   corporation are not employees of the private corporation and would not be subject to the
15   MWA. L&I Dep. 171:11-172:17, 174:25-175:11 (discussing ES.A.1), 184:9-11 (noting
16   provision (k) covering private corporations has been part of the policy since at least July 15,
17   2014), 184:15-22 (noting L&I has never taken a position inconsistent with the language
18   covering private corporations), 184:25-185:1.
19                                          CONCLUSION
20            GEO respectfully requests this Court reconsider its prior order and grant GEO's most
21   recent motion for summary judgment (Dkt. 245) on DSI and preemption grounds and its
22   prior motion for summary judgment (Dkt. 149) on intergovernmental immunity grounds.
23   ///
24   ///
25   ///
26   ///
27   ///
                                                                        AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.'S REPLY
                                                                    1900 Sixteenth Street, Suite 1700
     SUPPORTING MOTION FOR RECONSIDERATION OF                           Denver, Colorado 80202
     SUMMARY JUDGMENT ORDER (3:17-CV-05806-RJB) – PAGE 13              Telephone: 303-260-7712

     50105250;1
          Case 3:17-cv-05806-RJB Document 299 Filed 09/10/19 Page 14 of 15



 1            Respectfully submitted, this 10th day of September, 2019.
 2                                         By: s/ Colin L. Barnacle
                                           AKERMAN LLP
 3                                         Colin L. Barnacle (Admitted pro hac vice)
                                           Christopher J. Eby (Admitted pro hac vice)
 4
                                           Ashley E. Calhoun (Admitted pro hac vice)
 5                                         1900 Sixteenth Street, Suite 1700
                                           Denver, Colorado 80202
 6                                         Telephone: (303) 260-7712
                                           Facsimile: (303) 260-7714
 7                                         Email: colin.barnacle@akerman.com
 8                                         Email: christopher.eby@akerman.com
                                           Email: ashley.calhoun@akerman.com
 9
                                           By: s/ Joan K. Mell
10                                         III BRANCHES LAW, PLLC
                                           Joan K. Mell, WSBA #21319
11                                         1019 Regents Boulevard, Suite 204
12                                         Fircrest, Washington 98466
                                           Telephone: (253) 566-2510
13                                         Facsimile: (281) 664-4643
                                           Email: joan@3brancheslaw.com
14
                                           Attorneys for Defendant The GEO Group, Inc.
15

16

17

18
19

20

21

22

23

24

25

26

27
                                                                          AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.'S REPLY
                                                                   1900 Sixteenth Street, Suite 1700
     SUPPORTING MOTION FOR RECONSIDERATION OF                          Denver, Colorado 80202
     SUMMARY JUDGMENT ORDER (3:17-CV-05806-RJB) – PAGE 14             Telephone: 303-260-7712

     50105250;1
             Case 3:17-cv-05806-RJB Document 299 Filed 09/10/19 Page 15 of 15



 1                                      CERTIFICATE OF SERVICE
 2
            I, Joseph Fonseca, hereby certify as follows:
 3
            I am over the age of 18, a resident of Pierce County, and not a party to the above action. On
 4
 5   September 10, 2019, I electronically filed the above GEO's Reply Brief In Support of Its Motion

 6   For Reconsideration, with the Clerk of the Court using the CM/ECF system to the following:
 7   Office of the Attorney General
 8   Marsha Chien, WSBA No. 47020
     Andrea Brenneke, WSBA No. 22027
 9   Lane Polozola
10   800 Fifth Avenue, Suite 2000
     Seattle, WA 98104
11   MarshaC@atg.wa.gov
12   andreab@atg.wa.gov
     Lane.Polozola@atg.wa.gov
13
14          I certify under penalty of perjury under the laws of the State of Washington that the above

15   information is true and correct.
16
            DATED this 10th day of September, 2019 at Fircrest, Washington.
17
18
19          Joseph Fonseca, Paralegal

20
21
22
23
24
25
26
27
28
29
                                                                                     III BRANCHES LAW, PLLC
30                                                                                           Joan K. Mell
                                                                                      1019 Regents Blvd. Ste. 204
                                                                                          Fircrest, WA 98466
31                                                  1! of !1                               253-566-2510 ph
